Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 1 of 9 PageID #: 2347


                                                                           IN CLERK'S OFFICE
                                                                       US DISTRICT COURT E.aN.Y.
  UNITED STATES DISTRICT COURT
                                                                       ★
  EASTERN DISTRICT OF NEW YORK

                                                       X
                                                                       BROOKLYN OFFICE
  JACQUELINE SUAREZ,

                                      Plaintiff,
                                                           MEMORANDUM DECISION AND
                                                                           ORDER

                        - against -

                                                           15 Civ. 5330(AMD)(RLM)
  BIG APPLE CAR,INC. and DIANE
  CLEMENTE,individually,

                                      Defendants.

                                                       X


  ANN DONNELLY,District Judge.

         After a jury found that the plaintiff qualified as an exempt employee under the Fair Labor

  Standards Act and New York Labor Law, the Court entered judgment in the defendants' favor.

  The plaintiff moves for judgment as a matter oflaw or, alternatively, a new trial, pursuant to

  Federal Rules of Civil Procedure 50(b), 50(c), and 59. For the reasons that follow, the plaintiffs

  motions are denied.


                                            BACKGROUND


         Defendant Diane Clemente is the president of defendant Big Apple Car, Inc., a black car

  company that provides corporate transportation. (ECF No. 103-2 at 181.) The plaintiff worked

  for the defendants between March of 2011 and January of 2015. (ECF No. 103-1 at 7; ECF No.

  103-3 at 34.) For the first seven months,the plaintiff was a driver recruiter. (ECF No. 101-3 at 7-

  8.) She recruited drivers—made calls to potential drivers and handed out flyers and cards at

  airports—and instructed drivers, using driver manuals created by the defendants and the plaintiffs

  prior employer. {Id. at 3-4; ECF No. 101-4 at 6; ECF No. 103-2 at 122.) The plaintiff also did
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 2 of 9 PageID #: 2348




  other chores, including cleaning the defendants' Long Island City office, filing, running errands,

  and making copies. (EOF No. 103-1 at 9-10.) Diane Clemente testified that she hired the plaintiff

  because the plaintiff was a recruiting expert; Clemente "did not tell her how to recruit." (ECF No.

  103-2 at 193; ECF No. 103-3 at 77.)

         In October of2011,the plaintiff became a dispatch manager,ajob she held for almost two-

  and-a-half years, until she became the director ofdriver services in March of2014. (ECF No. 101-

  3 at 8, 10.) As director of driver services, the plaintiff inspected drivers' cars; if she decided that

  the driver failed the inspection, the driver would no longer be permitted to drive. (ECF No. 103-

  2 at 75-76.) The plaintiff also helped drivers with their license applications to the Taxi and

  Limousine Commission, and coordinated appointments for the drivers with the TLC. {Id. at 127-

  28.) Her duties also included data entry,picking up and dropping offchecks,doing"knock-offs"—

  closing out jobs from the computer system—and answering phones. (ECF No. 101-3 at 11-12;

  ECF No. 101-6 at 2.) She also stamped and separated checks and vouchers, made copies ofchecks,

  updated files, returned calls, and made packages for drivers. (ECF No. 101-6 at 2.) She held this

  position for about nine months, until December of2014. (ECF No. 101-3 at 13.)

         Diane Clemente testified that the driver services department was "totally responsible for

  regulatory compliance," which encompassed registration,licensing, and insurance. (ECF No. 103-

  3 at 21.) According to Clemente, driver services also handled hiring, firing, and disciplining

  drivers. {Id.)

         The plaintiff returned to her role as driver recruiter in December of 2014, and left the

  company in January of2015. (ECF No. 101-3 at 13; ECF No. 103-3 at 34.)

         The plaintiff sued the defendants, alleging that they did not pay her overtime wages to

  which she was entitled. The case was tried before ajury from April 9 through April 11,2018. At
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 3 of 9 PageID #: 2349



  the close ofthe defendant's evidence,the plaintiff moved forjudgment as a matter oflaw, arguing

  that the defendants had not met their burden of proving that the plaintiff was an exempt executive

  or administrative employee. I denied the plaintiffs motion. The jury returned a verdict for the

  defendants,finding that the defendants proved by a preponderance ofthe evidence that the plaintiff

  was exempt from the Fair Labor Standards Act and New York Labor Law throughout her entire

  employment,either because she was an executive employee or an administrative employee. (ECF

  No. 101-1 at 2.)

                                       LEGAL STANDARDS


    I.   Judgment as a Matter of Law(FRCP Rule 50(b))

         Under Rule 50 ofthe Federal Rules of Civil Procedure, a court may overturn ajury's

  verdict and enterjudgment against a party where "a reasonablejury would not have a sufficient

  evidentiary basis to find for the party on that issue." Fed, R,Civ. P,50(a)(1)- This"standard

  generally imposes a heavy burden on a movant, who will be awarded judgment as a matter of

  law only when 'a party has been fully heard on an issue during ajury trial and the court finds that

  a reasonable jury would not have a legally sufficient evidentiary basis to find for the party on

  that issue.'" Cash v. Cty. ofErie,654 F.3d 324, 333(2d Cir. 2011)(quoting Fed. R. Civ. P.

  50(a)(1)). "That burden is 'particularly heavy' where, as here,'the jury has deliberated in the

  case and actually retumed its verdict' in favor ofthe non-movant." Id. "In such circumstances, a

  court may set aside the verdict only 'if there exists such a complete absence ofevidence

  supporting the verdict that the jury's findings could only have been the result ofsheer surmise

  and conjecture, or the evidence in favor ofthe movant is so overwhelming that reasonable and

  fair minded persons could not arrive at a verdict against it.'" Id. (quoting Kinneary v. City of

  New York, 601 F.3d 151,155(2d Cir. 2010)). "In short, a Rule 50 motion may be granted only if
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 4 of 9 PageID #: 2350




  the court, viewing the evidence in the light most favorable to the non-movant,concludes that'a

  reasonable juror would have been compelled to accept the view of the moving party.'" Id.

  (emphasis in original)(quoting Zellner v. Summerlin, 494 F.3d 344,371 (2d Cir. 2007)).

   II.    Motion for New Trial(FRCP Rules 50(b),50(c), and 59)

          Under Rule 59(a)(1) of the Federal Rules of Civil Procedure, a "court may, on motion,

  grant a new trial...for any reason for which a new trial has heretofore been granted in an action

  at law in federal court." Fed. R. Civ. P. 59(a)(1)(A). In the Second Circuit,"[a] motion for a

  new trial should be granted when,in the opinion ofthe district court, the jury has reached a

  seriously erroneous result or...the verdict is a miscarriage ofjustice." DLCMgmt. Corp. v.

  Town ofHyde Park, 163 F.3d 124, 133(2d Cir. 1998)(quoting               v. Ives Labs., Inc., 957 F.2d

  1041,1047(2d Cir. 1992)). The standard under Rule 59(a)is "less stringent" than the Rule 50

  standard in two respects: "(1)a new trial under Rule 59(a)*may be granted even ifthere is

  substantial evidence supporting the jury's verdict,' and(2)'a trialjudge is free to weigh the

  evidence [herself], and need not view it in the light most favorable to the verdict winner.'"

  Manley v. AmBase Corp., 337 F.3d 237,244-45(2d Cir. 2003)(quoting DLCMgmt., 163 F.3d at

  133-34). "A court considering a Rule 59 motion for a new trial must bear in mind, however,that

  the court should only grant such a motion when the jury's verdict is egregious. Accordingly, a

  court should rarely disturb ajury's evaluation ofa witness's credibility." DLC Mgmt., 163 F.3d

  at 134. "[T]he mere fact that the trial judge disagrees with the jury's verdict is not a sufficient

  basis to grant a new trial." Tse v. UBS Fin. Servs., Inc., 568 F. Supp. 2d 274,287(S.D.N.Y.

  2008)(citing Mallis v. Bankers Trust Co., 717 F.2d 683,691 (2d Cir. 1983)).
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 5 of 9 PageID #: 2351




                                               DISCUSSION


    I.    Judgment as a Matter of Law(FRCP Rule 50(b))*

          The plaintiff seeks ajudgment as a matter oflaw in her favor, arguing that "thejury had

  no legally sufficient evidentiary basis to conclude that plaintiff actually performed exempt duties

  as her primary duties." (EOF No. 100 at 9.) I disagree.

          The FLSA generally requires employers to pay employees overtime for any hours worked

  over forty hours in a given week. 29 U.S.C. § 207(a). The requirement does not apply to

  employees working in a "bona fide... administrative... capacity." Id. § 213(a)(1). This

  "administrative exemption" exempts employees

         (1)[who are][cjompensated on a salary or fee basis at a rate not less than $455 per

          week...exclusive of board, lodging or other facilities;

         (2)[wjhose primary duty is the performance ofoffice or non-manual work directly

          related to the management or general business operations ofthe employer or the

          employer's customers; and

         (3)[wjhose primary duty includes the exercise of discretion and independentjudgment

          with respect to matters ofsignificance.

  29 C.F.R. § 541.200(a)(l)-(3). The burden is on the employer to prove the exemption,and the

  exemptions are to be "narrowly construed against the employers seeking to assert them and their

  application limited to those establishments plainly and unmistakably within their terms and

  spirit." Bilyou v. Dutchess Beer Distribs., Inc., 300 F.3d 217,222(2d Cir. 2002)(quoting

  Arnold v. Ben Kanowsky, Inc., 361 U.S. 388,392(I960)). The administrative exemption is


  • Because the defendants concede that they "never alleged that Plaintiffs driver recruiter position
  qualified for the executive exemption, nor made that exemption the principal focus oftheir defense on the
  director of driver services position," I do not address the executive exemption in this opinion. {See ECF
  No. 102 at 7.)
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 6 of 9 PageID #: 2352




  incorporated into the New York Labor Law. NYLL § 651(6); see also Reiseck v. Universal

  Commc'ns ofMiami, Inc., 591 F.3d 101,104(2d Cir. 2010).

          Viewing the evidence in the light most favorable to the defendants, as I must under Rule

  50,1 cannot say that "there is no legally sufficient evidentiary basis for a reasonable jury to find"

  that the plaintiff was an exempt employee under the administrative exemption during her

  employment as a driver recruiter and director of driver services. The plaintiffs own testimony

  established that as a driver recruiter, she recruited drivers to work for Big Apple Car and trained

  the company's drivers. She also called potential drivers, handed out flyers and cards at airports,

  and taught driver instruction classes using manuals created by the defendants and the plaintiffs

  prior employer.

         The plaintiff was also the director ofdriver services. Diane Clemente testified that the

  plaintiffs department was "totally responsible for regulatory compliance," and handled hiring,

  firing, and disciplining drivers. The plaintiffagreed that she helped drivers with their license

  applications to the New York Taxi and Limousine Commission,the relevant regulatory

  authority, and coordinated their appointments with the TLC. She also acknowledged that she

  could fire drivers; she could fail a driver in an inspection, which would lead to the driver being

  taken off the road.

         This evidence was legally sufficient to support a finding that the plaintiffs primary duties

  as driver recruiter and director of driver services were "the performance of office or non-manual

  work directly related to the management or general business operations" ofthe defendants. The

  trial record does not present "such a complete absence of evidence supporting the verdict that the

 jury's findings could only have been the result ofsheer surmise and conjecture," nor was "the
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 7 of 9 PageID #: 2353




  evidence in favor ofthe [plaintiff]... so overwhelming that reasonable and fair minded persons

  could not arrive at a verdict against [her]." Brady, 531 F.3d at 133.

          The plaintiff argues that as a driver recruiter she "produced" non-employee drivers,

  making her"a production, as opposed to an administrative, employee," and thus did not fall

  within the administrative exemption. (ECF No. 100 at 15(emphasis in original).) She also

  argues that the duties she performed as director of driver services were not administrative duties,

  but instead were "directly related to production." {Id, at 18-19.) The plaintiff cites the

  "administration-production dichotomy," through which courts have distinguished administrative

  employees from production employees whose work "was primarily functional rather than

  conceptual," and "had no involvement in determining the future strategy or direction ofthe

  business, nor did they perform any other function that in any way related to the business's

  overall efficiency or mode ofoperation." {Id. at 14-15(quoting Davis v. J.P. Morgan Chase &

  Co.,587 F.3d 529,535(2d Cir. 2009).) But the administration-production dichotomy—

  generally invoked in manufacturing situations—^is not applicable to or useful in this case. See

  Krupinski v. Laborers E. Region Org. Fund,No. 15-CV-982,2016 WL 5800473, at *6

  (S.D.N.Y. Oct. 2,2016)("[T]he administration/production dichotomy is merely illustrative—

  unless the work falls squarely on the production side—^and may be oflimited assistance outside

  the manufacturing context.") As described above,the evidence presented at trial was legally

  sufficient to support the jury's verdict that the plaintiffs roles as driver recruiter and director of

  driver services qualified for the administrative exemption.

         The plaintiff also contends that the defendants' evidence—specifically Diane Clemente's

  testimony about the responsibilities ofthe driver services department—^was insufficient, and that
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 8 of 9 PageID #: 2354




  the "defendants had to prove that plaintiffs primary duties actually performed were exempt

  administrative duties." (ECF No. 100 at 19-20(emphasis in original).)

          According to the Second Circuit,"the determination ofan employee's exemption status

  must be based on the specific employee's actual primary duties, not on his or her title or

  position." Gold v. New York Life Ins. Co., 730 F.3d 137,145(2d Cir. 2013). Diane Clemente's

  testimony about the duties ofthe driver services department, which the plaintiff directed, was

  proof ofthe plaintiffs actual primary duties. See Cooke v. Gen. Dynamics Corp.,993 F. Supp.

  56,61 (D. Conn. 1997)(although "defendant's descriptions of plaintiffs'job assignments and

  responsibilities in their review forms are not controlling on the issue of whether they are

  administrative employees," they"may be evidence of plaintiffs'job duties"). That evidence,

  together with the other evidence discussed above, was legally sufficient to support thejury's

  verdict that the plaintiffs roles as driver recruiter and director ofdriver services qualified for the

  administrative exemption.

         Accordingly, the plaintiffs motion forjudgment as a matter oflaw is denied.

   11.   New Trial(FRCP Rules 50(b),50(c), and 59)

         Nor is the plaintiff entitled to a new trial under Rule 59(a)'s "less stringent" standard. As

  explained above, the defendants put in evidence—^some of which the plaintiff conceded—

  establishing that the plaintiffs actual work was exempt. Thejury's verdict was not egregious,and

  did not represent a seriously erroneous result or a miscarriage ofjustice.

         Accordingly,the plaintiffs motion for a new trial is denied.

                                            CONCLUSION

         For the reasons stated above, the plaintiffs motions for judgment as a matter oflaw and a

  new trial are denied. The Clerk of Court is respectfully directed to close the case.
Case 1:15-cv-05330-AMD-RLM Document 106 Filed 01/30/19 Page 9 of 9 PageID #: 2355




  so ORDERED.

                                            s/Ann M. Donnelly

                                           Ann M. Donnelly
                                           United States District Judge


  Dated: Brooklyn, New York
         January 30,2019
